Name: Council Regulation (EU) NoÃ 566/2010 of 29Ã June 2010 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  production;  EU finance;  tariff policy
 Date Published: nan

 30.6.2010 EN Official Journal of the European Union L 163/4 COUNCIL REGULATION (EU) No 566/2010 of 29 June 2010 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous Common Customs Tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) It is in the interest of the Union to suspend totally the autonomous Common Customs Tariff duties on a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1). (2) The CN and TARIC codes 1518009910, 3907202091, 7410110010, 7410210060 and 9031908530 for four products which are currently listed in the Annex to Regulation (EC) No 1255/96 should be deleted because it is no longer in the interest of the Union to maintain the suspension of autonomous Common Customs Tariff duties for those products. (3) It is necessary to modify the description of twelve suspensions in the Annex to Regulation (EC) No 1255/96 in order to take account of technical product developments and economic trends on the market. Those suspensions should be deleted from the list in that Annex and reinserted as new suspensions using new descriptions. In the interest of clarity, those suspensions should be marked with an asterisk in the first column of Annex I and of Annex II to this Regulation. (4) Experience has shown that is is necessary to provide for an expiry date to the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond that period, if justified by economic reasons, in accordance with the principles laid down in the Commission communication of 1998 concerning autonomous tariff suspensions and quotas (2). (5) Regulation (EC) No 1255/96 should therefore be amended accordingly. (6) Since the suspensions laid down in this Regulation should take effect from 1 July 2010, this Regulation should apply from the same date and enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. the rows for the products listed in Annex I to this Regulation are inserted; 2. the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation are deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 July 2010. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 29 June 2010. For the Council The President E. ESPINOSA (1) OJ L 158, 29.6.1996, p. 1. (2) OJ C 128, 25.4.1998, p. 2. ANNEX I Products referred to in Article 1(1) CN code TARIC Description Rate of autonomous duty Validity period ex 1515 19 10 10 Linseed oil of an iodine index of 190 or more measured according to ISO standard 150-2006 0 % 1.7.2010-31.12.2010 ex 1516 20 96 10 Refined, bleached, hydrogenated soya bean oil in the form of flakes of a kind used in the manufacture of cosmetics 0 % 1.7.2010-31.12.2010 ex 1516 20 96 20 Jojoba oil, hydrogenated and interesterified, without any further chemical modification and not subjected to any texturisation process 0 % 1.7.2010-31.12.2014 ex 2008 99 49 20 Sweetened dried cranberries 0 % 1.7.2010-31.12.2014 ex 2008 99 49 30 Seedless boysenberry puree not containing added spirit, whether or not containing added sugar 0 % 1.7.2010-31.12.2014 ex 2008 99 99 40 ex 2805 30 90 20 Samarium of a purity by weight of 99,90 % or more 0 % 1.7.2010-31.12.2014 ex 2904 10 00 30 Sodium p-styrenesulphonate 0 % 1.7.2010-31.12.2014 ex 2904 10 00 50 Sodium 2-methylprop-2-ene-1-sulphonate 0 % 1.7.2010-31.12.2014 ex 2905 19 00 40 2,6-Dimethylheptan-2-ol 0 % 1.7.2010-31.12.2014 ex 2905 29 90 20 Dec-9-en-1-ol 0 % 1.7.2010-31.12.2014 ex 2909 30 90 10 2-(Phenylmethoxy)naphthalene 0 % 1.7.2010-31.12.2014 ex 2909 30 90 20 1,2-Bis(3-methyl-phenoxy)ethane 0 % 1.7.2010-31.12.2014 ex 2915 90 00 50 Allyl heptanoate 0 % 1.7.2010-31.12.2014 ex 2917 11 00 30 Cobalt oxalate 0 % 1.7.2010-31.12.2014 ex 2917 19 10 10 Dimethyl malonate 0 % 1.7.2010-31.12.2014 ex 2917 19 90 30 Ethylene brassylate 0 % 1.7.2010-31.12.2014 ex 2918 99 90 20 Methyl 3-methoxyacrylate 0 % 1.7.2010-31.12.2014 ex 2918 99 90 70 Allyl-(3-methylbutoxy)acetate 0 % 1.7.2010-31.12.2014 ex 2921 19 50 10 Diethylamino-triethoxysilane 0 % 1.7.2010-31.12.2014 ex 2929 90 00 20 ex 2922 19 85 40 2-(Dimethylamino) ethyl benzoate 0 % 1.7.2010-31.12.2014 ex 2922 49 85 15 DL-Aspartic acid used for the manufacture of food-integrators (1) 0 % 1.7.2010-31.12.2014 ex 2922 50 00 20 1-[2-Amino-1-(4-methoxyphenyl)-ethyl]-cyclohexanol hydrochloride 0 % 1.7.2010-31.12.2014 ex 2924 29 98 20 2-Chloro-N-(2-ethyl-6-methylphenyl)-N-(propan-2-yloxymethyl)acetamide 0 % 1.7.2010-31.12.2014 ex 2926 90 95 70 Methacrylonitrile 0 % 1.7.2010-31.12.2014 ex 2926 90 95 75 Ethyl 2-cyano-2-ethyl-3-methylhexanoate 0 % 1.7.2010-31.12.2014 ex 2929 10 00 15 3,3-Dimethylbiphenyl-4,4-diyl diisocyanate 0 % 1.7.2010-31.12.2014 ex 2930 90 99 81 Disodium hexamethylene-1,6-bisthiosulfate dihydrate 3 % 1.7.2010-31.12.2014 ex 2930 90 99 84 2-Chloro-4-(methylsulphonyl)benzoic acid 0 % 1.7.2010-31.12.2014 ex 2931 00 99 92 Trimethylborane 0 % 1.7.2010-31.12.2014 ex 2933 39 99 20 Copper pyrithione powder 0 % 1.7.2010-31.12.2014 ex 2933 39 99 30 Fluazinam (ISO) 0 % 1.7.2010-31.12.2014 ex 2933 39 99 45 5-Difluoromethoxy-2-[[(3,4-dimethoxy-2-pyridyl)methyl]thio]-1H-benzimidazole 0 % 1.7.2010-31.12.2014 ex 2933 39 99 47 (-)-trans-4-(4-Fluorophenyl)-3-hydroxymethyl-N-methylpiperidine 0 % 1.7.2010-31.12.2014 ex 2933 39 99 48 Flonicamid (ISO) 0 % 1.7.2010-31.12.2014 ex 2933 59 95 45 1-[3-(Hydroxymethyl)pyridin-2-yl]-4-methyl-2-phenylpiperazine 0 % 1.7.2010-31.12.2014 ex 2933 59 95 50 2-(2-Piperazin-1-ylethoxy)ethanol 0 % 1.7.2010-31.12.2014 ex 2933 59 95 55 Thiopental (INNM) 0 % 1.7.2010-31.12.2014 ex 2933 59 95 65 1-Chloromethyl-4-fluoro-1,4-diazoniabicyclo[2.2.2]octane bis(tetrafluoroborate) 0 % 1.7.2010-31.12.2014 ex 2933 59 95 75 (2R,3S/2S,3R)-3-(6-Chloro-5-fluoro pyrimidin-4-yl)-2-(2,4-difluorophenyl)-1-(1H-1,2,4-triazol-1-yl)butan-2-ol hydrochloride 0 % 1.7.2010-31.12.2014 ex 2933 79 00 60 3,3-Pentamethylene-4-butyrolactam 0 % 1.7.2010-31.12.2014 ex 2933 99 80 32 5-[4-(Bromomethyl)biphenyl-2-yl]-2-trityl-2H-tetrazole 0 % 1.7.2010-31.12.2014 ex 2933 99 80 37 8-Chloro-5,10-dihydro-11H-dibenzo [b,e] [1,4]diazepin-11-one 0 % 1.7.2010-31.12.2014 ex 2934 10 00 60 Fosthiazate (ISO) 0 % 1.7.2010-31.12.2014 ex 2934 99 90 20 Thiophene 0 % 1.7.2010-31.12.2014 ex 2934 99 90 30 Dibenzo[b,f][1,4]thiazepin-11(10H)-one 0 % 1.7.2010-31.12.2014 ex 2935 00 90 77 [[4-[2-[[(3-Ethyl-2,5-dihydro-4-methyl-2-oxo-1H-pyrrol-1-yl)carbonyl]amino] ethyl]phenyl]sulfonyl]-carbamic acid ethyl ester 0 % 1.7.2010-31.12.2014 ex 3701 30 00 20 Photosensitive plate consisting of a photopolymer layer on a polyester foil of a total thickness of more than 0,43 mm but not more than 3,18 mm 0 % 1.7.2010-31.12.2014 (1)ex 3707 10 00 35 Sensitising emulsion or preparation, comprising of acrylate and/or methacrylate polymers, containing by weight not more than 7 % photosensitive acid precursors dissolved in an organic solvent containing at least 2-methoxy-1-methylethyl acetate 0 % 1.7.2010-31.12.2011 ex 3707 90 90 70 ex 3707 10 00 55 Rolls of polyethylene terephthalate film:  covered on one side with a dry layer of acrylic photopolymer resin,  coated with a polyethylene protection foil 0 % 1.7.2010-31.12.2014 ex 3707 90 90 40 Anti reflection coating, in the form of an aqueous solution, containing by weight not more than:  2 % of halogen-free alkyl sulphonic acid, and  5 % of a fluorinated polymer 0 % 1.7.2010-31.12.2014 (1)ex 3808 92 90 30 Preparation consisting of a suspension of pyrithione zinc (INN) in water, containing by weight:  24 % or more but not more than 26 % of pyrithione zinc (INN), or  39 % or more but not more than 41 % of pyrithione zinc (INN) 0 % 1.7.2010-31.12.2013 ex 3808 92 90 50 Preparations based on copper pyrithione 0 % 1.7.2010-31.12.2014 ex 3808 93 23 10 Herbicide containing flazasulfuron (ISO) as an active ingredient 0 % 1.7.2010-31.12.2014 ex 3808 93 90 10 Preparation, in the form of granules, containing by weight:  38,8 % or more but not more than 41,2 % of Gibberellin A3, or  9,5 % or more but not more than 10,5 % of Gibberellin A4 and A7 0 % 1.7.2010-31.12.2014 ex 3824 90 97 05 Mixture of methylmethacrylate monomer and butylacrylate monomer in a solution of xylene and butylacetate, containing by weight more than 54 % but not more than 56 % of solvents 0 % 1.7.2010-31.12.2014 ex 3824 90 97 06 Paraffin with a level of chlorination of 70 % or more 0 % 1.7.2010-31.12.2014 ex 3824 90 97 08 Mixture of divinylbenzene-isomers and ethylvinylbenzene-isomers, containing by weight 56 % or more but not more than 80 % of divinylbenzene 0 % 1.7.2010-31.12.2014 ex 3824 90 97 11 Mixture of phytosterols, not in powder form, containing by weight:  40 % or more, but not more than 58 % of beta-sitosterols  20 % or more, but not more than 28 % of campesterols  14 % or more, but not more than 23 % of stigmasterols  0 % or more, but not more than 15 % of other sterols 0 % 1.7.2010-31.12.2014 ex 3824 90 97 21 Mixture of 2-propenoic acid, (1-methylethylidene)bis(4,1-phenyleneoxy-2,1-ethanediyloxy-2,1-ethanediyl)ester with 2-propenoic acid, (2,4,6-trioxo-1,3,5-triazine-1,3,5(2H,4H,6H)-triyl)tri-2,1-ethanediyl ester and 1-hydroxy-cyclohexyl-phenyl ketone in the solution of methyl ethyl ketone and toluene 0 % 1.7.2010-31.12.2014 ex 3824 90 97 23 Mixture of urethane acrylates, tripropylene glycoldiacrylate, ethoxylated bisphenol A acrylate and poly(ethyleneglycol) 400 diacrylate 0 % 1.7.2010-31.12.2014 (1)ex 3824 90 97 44 Mixture of phytosterols, not in the form of powder, containing by weight:  75 % or more of sterols,  not more than 25 % of stanols, for use in the manufacture of stanols/sterols or stanol/sterol esters (1) 0 % 1.7.2010-31.12.2012 ex 3824 90 97 66 Mixture of primary tert-alkylamines 0 % 1.7.2010-31.12.2014 ex 3824 90 97 88 Oligomeric reaction product, consisting of bis(4-hydroxyphenyl) sulfone and 1,1-oxybis(2-chloroethane) 0 % 1.7.2010-31.12.2014 (1)ex 3901 10 90 20 Polyethylene, in the form of granules, of a specific gravity of 0,925 ( ± 0,0015), a melt flow index of 0,3 g/10 min ( ± 0,05 g/10 min), for the manufacture of blown films of a haze value not more than 6 % and an elongation at break (MD/TD) of 210/340(1) 0 % 1.7.2010-31.12.2013 ex 3902 90 90 60 Non-hydrogenated 100 % aliphatic resin (polymer), with the following characteristics:  liquid at room temperature  obtained by cationic polymerisation of C-5 alkenes monomers  with a number average molecular weight (Mn) of 370 ( ± 50)  with a weight average molecular weight (Mw) of 500 ( ± 100) 0 % 1.7.2010-31.12.2014 (1)ex 3906 90 90 35 White powder of 1,2-ethanediol dimethacrylate-methyl methacrylate copolymer of a particle size of not more than 18 Ã ¼m, insoluble in water 0 % 1.7.2010-31.12.2013 ex 3907 91 90 10 Diallyl phthalate prepolymer, in powder form 0 % 1.7.2010-31.12.2014 ex 3907 99 90 70 Copolymer of poly(ethylene terephthalate) and cyclohexane dimethanol, containing more than 10 % by weight of cyclohexane dimethanol 0 % 1.7.2010-31.12.2014 ex 3910 00 00 60 Polydimethylsiloxane, whether or not polyethylene glycol and trifluoropropyl substituted, with methacrylate end groups 0 % 1.7.2010-31.12.2014 ex 3916 20 00 91 Profiles of poly(vinyl chloride) of a kind used in the manufacture of sheet pilings and facings, containing the following additives:  titanium dioxide  poly(methyl methacrylate)  calcium carbonate  binding agents 0 % 1.7.2010-31.12.2014 ex 3919 10 80 23 Reflecting film, consisting of several layers including:  poly(vinyl chloride);  polyurethane with, on one side, imprints against counterfeiting, alteration or substitution of data or duplication, and on the other side, a layer of glass microspheres;  a layer incorporating a security and/or official mark which changes appearance with angle of view;  metallized aluminium;  and adhesive, covered on one side with a release liner 0 % 1.7.2010-31.12.2014 ex 3919 10 80 27 Polyester film: 0 % 1.7.2010-31.12.2014 ex 3919 90 00 20  coated on one side with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner, and  on the other side not coated or coated with an acrylic pressure sensitive adhesive or with an acrylic thermal release adhesive that debonds at temperatures of 90 °C or more but not more than 200 °C, and a polyester liner ex 3919 10 80 32 Polytetrafluoroethylene film:  with a thickness of 110 Ã ¼m or more,  with a surface resistance of between 102-1014 ohms as determined by test method ASTM D 257,  coated on one side with an acrylic pressure sensitive adhesive 0 % 1.7.2010-31.12.2014 ex 3919 10 80 37 Polytetrafluoroethylene film:  with a thickness of 100 Ã ¼m or more,  an elongation at break of not more than 100 %,  coated on one side with a pressure sensitive silicon adhesive 0 % 1.7.2010-31.12.2014 (1)ex 3919 10 80 40 Black poly(vinyl chloride) film: 0 % 1.7.2010-31.12.2011 (1)ex 3919 90 00 43  with a gloss of more than 30 degrees according to ASTM D2457,  whether or not covered on one side with a protective poly(ethylene terephthalate) film, and on the other side with a pressure sensitive adhesive with channels and a release liner (1)ex 3919 90 00 19 Transparent poly(ethylene terephthalate) self-adhesive film:  free from impurities or faults,  coated on one side with an acrylic pressure sensitive adhesive and a protective liner, and on the other side with an antistatic layer of ionic organic choline compound,  whether or not with a printable dust-proof layer of modified long chain alkyl organic compound,  with a total thickness without the liner of 54 Ã ¼m or more but not more than 64 Ã ¼m, and  a width of more than 1 295 mm but not more than 1 305 mm 0 % 1.7.2010-31.12.2013 ex 3919 90 00 22 Black polypropylene film:  with a gloss of more than 20 degrees as determined by test method ASTM D2457,  whether or not covered on one side with a protective polyethylene terephthalate film and on the other side with a pressure sensitive adhesive with channels and a release liner 0 % 1.7.2010-31.12.2014 ex 3919 90 00 24 Reflecting laminated sheet:  consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern,  covered on both sides with one or more layers of plastic material and  covered on one side with an adhesive layer and a release sheet 0 % 1.7.2010-31.12.2014 ex 3919 90 00 26 Ethylene vinyl acetate film:  of a thickness of 100 Ã ¼m or more,  coated on one side with an acrylic pressure sensitive or UV-sensitive adhesive and a polyester liner 0 % 1.7.2010-31.12.2014 ex 3919 90 00 28 Poly(vinyl chloride) or polyethylene or any other polyolefine film:  of a thickness of 65 Ã ¼m or more,  coated on one side with an acrylic UV-sensitive adhesive and a polyester liner 0 % 1.7.2010-31.12.2014 (1)ex 3919 90 00 37 UV sensitive film of poly(vinyl chloride):  with a thickness of 78 Ã ¼m or more,  covered on one side with an adhesive layer and with a release sheet,  with an adhesive strength of 1 764 mN/25 mm or more 0 % 1.7.2010-31.12.2014 ex 3920 59 90 20 Reflecting laminated sheet, consisting of an epoxy acrylate layer embossed on one side in a regular shaped pattern, covered on both sides with one or more layers of plastic material 0 % 1.7.2010-31.12.2014 ex 3920 62 19 24 Film of poly(ethylene terephthalate) of a thickness of 186 Ã ¼m or more but not more than 191 Ã ¼m coated on one side with an acrylic layer in a matrix pattern 0 % 1.7.2010-31.12.2014 ex 3920 62 19 26 (1)ex 3920 62 19 75 Transparent polyethylene terephthalate film: 0 % 1.7.2010-31.12.2013 (1)ex 3920 62 19 77  coated on both sides with layers of organic substances on the basis of acryl of a thickness of 7 nm or more but not more than 80 nm,  with a surface tension of 36 Dyne/cm or more but not more than 39 Dyne/cm,  with a light transmission of more than 93 %,  with a haze value of not more than 1,3 %,  with a total thickness of 10 Ã ¼m or more but not more than 350 Ã ¼m,  with a width of 800 mm or more but not more than 1 600 mm ex 3920 91 00 51 Poly(vinyl butyral) film containing by weight 25 % or more but not more than 28 % of tri-isobutyl phosphate as a plasticizer 0 % 1.7.2010-31.12.2014 ex 3920 91 00 52 Poly(vinyl butyral) film:  containing by weight 26 % or more but not more than 30 % of triethyleneglycol bis(2-ethyl hexanoate) as a plasticizer,  with a thickness of 0,73 mm or more but not more than 1,50 mm 0 % 1.7.2010-31.12.2014 ex 3921 90 55 25 Prepreg sheets or rolls containing polyimide resin 0 % 1.7.2010-31.12.2014 ex 7019 40 00 20 ex 3921 90 55 30 Prepreg sheets or rolls containing brominated epoxy resin reinforced with glass fabric, having  a flow of not more than 3,6 mm (as determined by IPC-TM 650.2.3.17.2), and  a glass transition temperature (Tg) of more than 170 °C (as determined by IPC-TM 650.2.4.25) for use in the manufacture of printed circuit boards (1) 0 % 1.7.2010-31.12.2014 ex 6909 19 00 20 Silicon nitride (Si3N4) balls 0 % 1.7.2010-31.12.2014 ex 7019 19 10 55 Glass cord impregnated with rubber or plastic, obtained from K or U glass filaments, made up of:  9 % or more but not more than 16 % of magnesium oxide,  19 % or more but not more than 25 % of aluminium oxide,  0 % or more but not more than 2 % of boron oxide,  without calcium oxide, coated with a latex comprising at least a resorcinol- formaldehyde resin and chlorosulphonated polyethylene 0 % 1.7.2010-31.12.2014 ex 7325 99 10 20 Anchor head of hot dipped galvanized ductile cast iron of the kind used in the production of earth anchors 0 % 1.7.2010-31.12.2014 (1)ex 7410 21 00 30 Film of polyimide, whether or not containing epoxide resin and/or glass fibre, covered on one side or on both sides with a copper foil 0 % 1.7.2010-31.12.2013 (1)ex 8108 20 00 20 Raw ingots from the fusion of titanium and titanium alloys, of a diameter of not more than 380 mm 0 % 1.7.2010-31.12.2013 ex 8414 30 81 50 Hermetic or semi-hermetic variable-speed electric scroll compressors, with a nominal power rating of 0.5 kW or more, but not more than 5 kW, with a displacement volume of not more than 35 cm3, of the type used in refrigeration equipment 0 % 1.7.2010-31.12.2014 ex 8418 99 10 50 Evaporator composed of aluminium fins and a copper coil of the kind used in refrigeration equipment 0 % 1.7.2010-31.12.2014 ex 8418 99 10 60 Condenser composed of two concentric copper tubes of the kind used in refrigeration equipment 0 % 1.7.2010-31.12.2014 ex 8501 31 00 40 Permanently excited DC-motor with  a multiple-phase winding,  an external diameter of 30 mm or more, but not more than 75 mm,  a rated speed of not more than 15 000 rpm,  an output of 45 W or more, but not more than 300 W and  a supply voltage of 9 V or more, but not more than 25 V 0 % 1.7.2010-31.12.2014 (1)ex 8504 40 90 40 Semiconductor power modules comprising:  power transistors,  integrated circuits,  whether or not containing diodes and with or without thermistors,  an operating voltage of not more than 600 V,  not more than three electrical outputs each containing two power switches (whether MOSFET (Metal Oxide Semiconductor Field-Effect Transistor) or IGBT (Insulated Gate Bi-polar Transistors)) and internal drives, and  a rms (root mean square) current rating of not more than 15.7 A 0 % 1.7.2010-31.12.2013 ex 8516 90 00 60 Ventilation sub-assembly of an electric deep-fat fryer  fitted with a motor having a power rating of 8 W at 4 600 revolutions per minute,  governed by an electronic circuit,  operating at ambient temperatures above 110 °C,  fitted with a thermoregulator 0 % 1.7.2010-31.12.2014 ex 8521 90 00 20 Digital video recorder:  without a hard disk drive,  with or without a DVD-RW,  with motion detection,  with a USB serial port, for use in the manufacture of Closed-circuit television (CCTV) surveillance systems (1) 0 % 1.7.2010-31.12.2014 ex 8522 90 49 60 Printed circuit board assembly comprising: 0 % 1.7.2010-31.12.2014 ex 8527 99 00 10  a radio tuner (capable of receiving and decoding radio signals and transmitting those signals within the assembly) without signal processing capabilities, ex 8529 90 65 25  a microprocessor capable of receiving remote control messages and controlling the tuner chipset, for use in the manufacture of home entertainment systems (1) ex 8522 90 49 65 Printed circuit board subassembly, comprising: 0 % 1.7.2010-31.12.2014 ex 8527 99 00 20  a radio tuner, capable of receiving and decoding radio signals and transmitting those signals within the assembly, with a signal decoder, ex 8529 90 65 40  a radio frequency (RF) remote control receiver,  an infrared remote control signal transmitter,  a SCART signal generator  a TV state sensor for use in the manufacture of home entertainment systems (1) ex 8525 80 19 25 Long wavelength infrared camera (LWIR camera) (according to ISO/TS 16949), with:  a sensitivity in the wavelength area of 8 Ã ¼m or more, but not more than 14 Ã ¼m,  a resolution of 324 Ã  256 pixels,  a weight of not more than 400 g,  measurements of not more than 70 mm Ã  67 mm Ã  75 mm,  a waterproof housing and an automotive- qualified plug and  a deviation of the output signal over the entire work temperature range of not more than 20 % 0 % 1.7.2010-31.12.2014 ex 8525 80 19 35 Image scanning cameras, using:  a Dynamic overlay lines system  an output NTSC video signal  a voltage of 6,5 V  an illuminance of 0,5 lux or more 0 % 1.7.2010-31.12.2014 (1)ex 8704 23 91 20 Motor chassis with a self-ignition capacity of at least 8 000 cm3, fitted with a cabin on either 3, 4 or 5 wheels having a wheelbase of at least 480 cm, not containing working machinery, to be built into special purpose motor vehicles with a width of at least 300 cm (1) 0 % 1.7.2010-31.12.2012 (1) Modified CN or TARIC code or product description. ANNEX II Products referred to in Article 1(2) CN code TARIC ex 1518 00 99 10 (1)ex 3707 10 00 35 (1)ex 3808 92 90 30 (1)ex 3824 90 97 44 (1)ex 3901 10 90 20 (1)ex 3906 90 90 35 ex 3907 20 20 91 (1)ex 3919 10 80 40 (1)ex 3919 90 00 19 (1)ex 3919 90 00 37 (1)ex 3919 90 00 43 (1)ex 3920 62 19 75 (1)ex 3920 62 19 77 ex 7410 11 00 10 (1)ex 7410 21 00 30 ex 7410 21 00 60 (1)ex 8108 20 00 20 (1)ex 8504 40 90 40 (1)ex 8704 23 91 20 ex 9031 90 85 30 (1) Suspension relating to a product in the Annex to Regulation (EC) No 1255/96 for which the CN or TARIC code or the product description is modified by this Regulation.